DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 6-8, 12-15, 17, 21-26  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28, 47, 49-51, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see page 2 of the remark with regarding to the combination of Gutentag in view of Bird, filed 07/14/2022, with respect to claims 1, 6-8, 12-14 and 22-26 have been fully considered and are persuasive.  The 103 rejection of claims 1, 6-8, 12-17, 17 and 22-26 has been withdrawn. 
Allowable Subject Matter
Claims 1, 6-8, 12-15, 17, 21-26, 28, 47, and 49-51 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record discloses “ a frame having a major axis, a top surface, a bottom surface, and one or more openings through the frame along the major axis; and a film comprising a thermoplastic elastomer material and having a top surface and a bottom surface, the thermoplastic elastomer material being present at the top surface and the bottom surface” Some of the closest prior art Gutentag (8,132,673) discloses a frame and a film, but only the top side surface of the film comprises thermoplastic elastomer material and not on the bottom side surface.  Schenz (5,765,692) discloses a frame and a film, but only the top side surface of the film comprises thermoplastic elastomer material and not on the bottom side surface.  Althouse (5,769,237) discloses a frame with recess and the top side surface of the recess comprises thermoplastic elastomer material and not on the bottom side surface.  Gutentag (5,523,765) discloses a frame and a film, but only the top side surface of the film comprises thermoplastic elastomer material and not on the bottom side surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736